In a proceeding pursuant to CPLR article 78 to review a determination by the Commissioner of the New York State Division of Housing and Community Renewal, Office of Rent Administration, dated September 29, 1989, which revoked a rent order of the District Rent Administrator dated May 10, *6451988, granting a rent rollback, the petitioner appeals from a judgment of the Supreme Court, Queens County (Smith, J.), dated June 29,1990, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
We agree with the determination of the Supreme Court that the Commissioner had the authority to modify a prior order of the District Rent Administrator based upon the latter’s erroneous determination that there had been a rent overcharge to the petitioner. The Rent Stabilization Code (9 NYCRR 2527.8) specifically provides that the New York State Division of Housing and Community Renewal, on its own initiative, may issue an order revoking a prior order which it finds was the result of, among other things, "irregularity in vital matters” (9 NYCRR 2527.8). We conclude that the District Rent Administrator’s finding that the petitioner had been overcharged rent, later found to be an erroneous determination, constitutes an "irregularity in vital matters” within the meaning of the Rent Stabilization Code. Thus, the Commissioner acted within its authority in revoking the prior order on that basis (see, 9 NYCRR 2527.8; Matter of Orenga v Higgins, 167 AD2d 343; Matter of Ista Mgt. v State Div. of Hous. & Community Renewal, 161 AD2d 424). Sullivan, J. P., Harwood, Balletta and Eiber, JJ., concur.